

116 HR 408 IH: Sustainable Pension Plan Act of 2019
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 408IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Ms. Plaskett introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Comptroller General of the United States to submit a report to Congress regarding
			 the pension system of the United States Virgin Islands.
	
 1.Short titleThis Act may be cited as the Sustainable Pension Plan Act of 2019. 2.Study and report regarding Virgin Islands pension system (a)StudyThe Comptroller General of the United States shall conduct a study of the pension system of the United States Virgin Islands established by law for employees of the Government of the United States Virgin Islands (otherwise known as the Government Employees Retirement System), including—
 (1)an analysis of— (A)the benefits provided under such system, including in comparison to those offered to private employees; and
 (B)whether such system is adequately funded; and (2)recommendations on actions that may be necessary to ensure that such system can be sustainably maintained and funded by the Government of the United States Virgin Islands for the 20-year period beginning on the date of enactment of this Act.
 (b)ReportThe Comptroller General of the United States shall, not later than 1 year after the date of enactment of this Act, report to Congress the results of the study conducted under subsection (a), including any recommendations for legislative or administrative actions or changes with respect to the pension system considered in the study.
			